              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 NATALIE RUFFIN-TRAYLOR,

                      Plaintiff,

 and                                               Case No. 19-CV-1521-JPS

 ALEX M. AZAR II and ANDREA
 PALM,                                                             ORDER
         Involuntary Plaintiffs,

 v.

 KAREN LIND BUTLER, ADVANCED
 CORRECTIONAL HEALTHCARE,
 INC., AUTUMN MERCER, VISITING
 NURSE COMMUNITY CARE, INC.,
 KENOSHA VISITING NURSE
 ASSOCIATION, KENOSHA
 COUNTY, KELLY O’BRIEN, MARY
 LEMMENES, JOANN MEDLEY,
 CORRECTIONAL OFFICER CK,
 UNKNOWN NURSE EMPLOYEES
 OF VNCC/KVNA, and UNKNOWN
 SHERIFF SUPERVISORS AND
 CORRECTIONAL OFFICERS OF THE
 KENOSHA COUNTY SHERIFF’S
 DEPARTMENT,

                      Defendants.


1.     INTRODUCTION

       Natalie Ruffin-Traylor (“Plaintiff”) was an inmate, first at Kenosha

County Jail (“KCJ”) then at Taycheeda Correctional Institution (“TCI”). On

October 16, 2019, Plaintiff filed this complaint pursuant to 42 U.S.C. § 1983,

alleging that the above-named defendants violated her Eighth and



 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 1 of 14 Document 64
Fourteenth Amendment rights. (Docket #1). Through their respective

attorneys, Defendant Advanced Correctional Healthcare, Inc. (“ACH”) and

Defendants Visiting Nurse Community Care, Inc. and its affiliate Kenosha

Visiting Nurse Association, Inc. (collectively, “VNCC”) filed motions to

dismiss. (Docket #10 and #39). For the reasons discussed herein, the Court

will grant both motions.

2.     RELEVANT FACTS1

       2.1       Plaintiff’s Injury

       On December 14, 2013, Plaintiff was physically assaulted by her

boyfriend and sustained injuries to her left fibula and tibia, as well as her

ankle and the surrounding ligaments. Post-diagnosis, Plaintiff met with Dr.

Nathan Sockrider (“Dr. Sockrider”), a doctor of podiatric medicine. At

Plaintiff’s initial appointment with Dr. Sockrider, she decided to receive an

open reduction internal fixation (“ORIF”) surgery. Because Plaintiff was

having difficulty using crutches, Dr. Sockrider prescribed her a wheelchair.

       Plaintiff’s first surgery date was rescheduled because she tested

positive for drugs. Then, on January 8, 2014, while Plaintiff was at All Saints

Hospital for her ORIF operation, the Racine Police Department took her into

custody for outstanding warrants on probation and parole violations.

Plaintiff remained at the Racine County Jail for five days without her

wheelchair because it was left at the hospital.

       2.2       General Healthcare Services at KCJ

       In accordance with an order to detain from the Wisconsin

Department of Corrections (“DOC”), Plaintiff was transferred and booked

into KCJ on January 13, 2014. During the relevant time period, KCJ did not


       1   The facts are taken from Plaintiff’s complaint. (Docket #1).


                           Page 2 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 2 of 14 Document 64
directly provide healthcare services to its inmates. Instead, it had contracted

with ACH, which in turn was responsible for adopting, implementing, and

enforcing policies and practices pertaining to medical care at KCJ. ACH was

also responsible for ensuring that the care it provided at KCJ met minimum

constitutional and other legal standards and requirements. During the

relevant time period, ACH employed Dr. Karen Butler (“Dr. Butler”) as the

sole medical director at KCJ. Thus, Dr. Butler was the designated health

authority at KCJ and Kenosha County Detention Center. Dr. Butler

supervised all aspects of the delivery of healthcare services at both facilities,

approved and implemented patients’ plans of care, and provided health

care services to all inmates.

       KCJ also had a contract with VNCC to staff its health services units

and administer medical treatment to inmates. VNCC hired registered

nurses, licensed practical nurses, and a family nurse practitioner to provide

such services. Plaintiff alleges that, pursuant to the aforementioned

contractual relationships, both ACH and VNCC employees were

responsible for the safe, secure, and humane treatment of KCJ inmates and

were required to act in accordance with Kenosha County Sheriff’s

Department policies, customs, and practices.

       One such policy, Policy #353.1 “Intake Medical Screening,” required

a correctional officer and a nurse to conduct independent, initial medical

screenings of all arrestees. If it was evident that an arrestee needed medical

attention, staff should transfer him or her to the emergency room. Pursuant

to KCJ policy, an arrestee’s broken bone warranted deferral of incarceration

and required further medical attention. Additionally, if both the nurse and

the correctional officer determined that an arrestee’s incarceration should

be deferred, they could notify the arresting officer and instruct him to


                           Page 3 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 3 of 14 Document 64
transport the arrestee to a medical facility. However, a Kenosha County

Sheriff’s Department supervisor was responsible for making the final

decision regarding an arrestee’s deferral.

       Plaintiff also alleges that, during the relevant time period, the

Kenosha County Sheriff’s Department had a practice of prohibiting female

inmates in isolation “O Block” units from having items such as wheelchairs,

walkers, or crutches. Further, staff administered medication and food to

inmates in the O Block by sliding these items on the floor through a small

opening in their cell doors.

       2.3    Plaintiff’s Care at KCJ

       Upon Plaintiff’s arrival at the KCJ, she was screened by otherwise

unnamed Correctional Officer CK #12004 and nurse Autumn Mercer

(“Nurse Mercer”). Although both noted Plaintiff’s ankle injury, neither

decided to defer her incarceration so that she could obtain medical care.

Nurse Mercer sent an e-mail to a sheriff supervisor and nurse Joann Medley

(“Nurse Medley”) informing them of Plaintiff’s condition. Nurse Medley

recommended that Plaintiff stay in the medical unit and that she use a

wheelchair. On January 14, 2014, Dr. Butler spoke to a nurse at the KCJ and,

after learning about Plaintiff’s injuries, ordered that Plaintiff have crutches

and use a wheelchair for long distances only.

       Unfortunately, because the medical unit was full, KCJ placed

Plaintiff in the O Block, where she went without crutches, a wheelchair, or

a walker for three days. Plaintiff states that she crawled to the door to get

her food and medication, as well as to use the toilet, to avoid putting weight

on her ankle. Plaintiff was released to a non-isolation unit on January 16,

where, notwithstanding her injury and reliance on crutches, KCJ staff

required her to complete daily chores and other tasks.


                           Page 4 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 4 of 14 Document 64
       A couple of days later, after reviewing Plaintiff’s medical records,

but without examining her, Dr. Butler ordered that Plaintiff have an

appointment with Dr. Sockrider. On January 31, he determined that, since

Plaintiff’s last exam on January 8, 2014, she had an increase in angular

deformity of the fracture fragments and a valgus deformity of the ankle. Dr.

Sockrider ordered Plaintiff to use a wheelchair or walker and to avoid

bearing weight on her injury.

       Between     January    22   and    January    31,   Plaintiff   submitted

approximately four request forms indicating that she was in pain and that

she was unable to use her crutches without bearing weight on her ankle.

Nevertheless, Dr. Butler renewed her prior order for crutches and a

wheelchair only for long distances. When Dr. Butler visited Plaintiff’s cell

for the first time on February 4, 2014, she noted that Plaintiff wanted a

wheelchair because she could not use crutches and that, although Plaintiff

was in a cast, she did not complain about pain. Ultimately, Dr. Butler said

that Plaintiff was too sedentary and needed to keep moving. Thus, Plaintiff

continued to use crutches and could only use a wheelchair for long

distances.

       Plaintiff eventually received a walker. However, on February 11,

2014, during a visit with Dr. Butler, Plaintiff said that she was in pain, her

ankle was swollen, and that she was unable to use the walker without

putting weight on her injury. Dr. Butler instructed nurses to check on

Plaintiff’s swelling. Later that night, KCJ staff wheeled Plaintiff to the health

services unit where an unknown employee told Plaintiff that she would

contact Dr. Sockrider’s office for clarification regarding his prior orders.

Nurse Medley also sent an e-mail recommending that Plaintiff be moved to

the O Block unit “to enhance [Plaintiff’s] safety with mobility and to


                           Page 5 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 5 of 14 Document 64
improve her ability to care for herself.” Plaintiff alleges that from February

12 to February 15 she was in the O Block unit without access to her walker.

         On February 25, Plaintiff saw Dr. Sockrider, who again prescribed

that Plaintiff bear no weight on her injury and be given a wheelchair.

Because KCJ did not immediately follow this order, Plaintiff contacted

Disability Rights Wisconsin, who then filed a complaint on her behalf.

Plaintiff finally received a wheelchair on or before March 18, 2014.

         At Plaintiff’s following appointment with Dr. Sockrider, X-rays of

Plaintiff’s ankle showed a new dislocation and severe widening of her ankle

socket. He referred Plaintiff to Dr. Krause, who recommended that Plaintiff

have ORIF surgery. Concerned about logistics and Plaintiff’s ability to

recover at KCJ, Nurse Medley e-mailed the DOC asking whether the DOC

had plans to release Plaintiff’s probation and parole hold. Nurse Medley

also ordered another nurse to call Dr. Sockrider’s office to ask whether

Plaintiff needed a wheelchair or walker because she was walking with a

boot. Dr. Sockrider reiterated that Plaintiff should not bear weight on her

ankle.

         In late May, a doctor of podiatric medicine, Dr. Yoder, performed

Plaintiff’s ORIF surgery. He stabilized Plaintiff’s outer ankle using a plate

and 12 screws and also transferred some of her tendon. Post-surgery, Dr.

Yoder ordered Plaintiff to avoid bearing weight on her ankle for a

substantial amount of time. He also ordered that she go to a rehabilitation

facility for closely monitored treatment. Plaintiff alleges that neither Dr.

Butler nor any VNCC or KCJ staff approved this order. Therefore, Plaintiff

again contacted Disability Rights Wisconsin to advocate for her transfer to

a short-term rehabilitation facility. With the help of Disability Rights

Wisconsin and Dr. Yoder, KCJ subsequently transferred Plaintiff to


                           Page 6 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 6 of 14 Document 64
Clairidge House in Kenosha, where she received rehabilitation services and

pain medication from May 30 through August 29, 2014. Meanwhile, VNCC

staff, including Nurse Medley, repeatedly called Clairidge House to ask

about Plaintiff’s progress and whether she could be discharged.

       Plaintiff did not begin to bear weight on her ankle until August 1, all

the while under the constant supervision of a Clairidge House physical

therapist. On August 22, Dr. Yoder faxed a note to KCJ indicating that while

Plaintiff had made progress, she was “a high fall risk and [ran] an even

higher risk of suffering further damage to the reconstruction . . . .”

Concerned that Plaintiff would regress if KCJ transferred her back to a

correctional facility, he asked KCJ staff to reconsider. However, the officers

ignored his request and brought Plaintiff back to KCJ.

       At a September follow-up appointment, Dr. Yoder discovered that

Plaintiff was bearing weight on her injury without supervision and in a

manner inconsistent with therapist guidelines. Her X-rays also showed a

slight widening of her ankle’s medial clear space. He ordered that Plaintiff

get fitted for a custom brace and that she receive physical therapy sessions

two to three times per week for four to six weeks. Notably, Plaintiff did not

receive her brace until October 16, i.e., 31 days after Dr. Yoder prescribed it.

Plaintiff also had only five physical therapy sessions prior to her transfer

out of KCJ. In addition to the aforementioned allegations, Plaintiff also

claims that Dr. Butler and VNCC staff allowed her pain control medication

to lapse on six different occasions.

       In October, KCJ transferred Plaintiff to TCI. Plaintiff avers that the

care she received at TCI was also untimely and unpredictable. For example,

Plaintiff had to wait 168 days to get fitted for a new brace, all the while

putting weight on her injury. When she inquired about additional surgery,


                           Page 7 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 7 of 14 Document 64
staff told her that her surgical options were limited due to her impending

release. Post-release, doctors told Plaintiff that the best medical option for

her long-term pain relief and maximum mobility was to have her leg

amputated below her knee. Plaintiff’s leg was eventually amputated in

2019.

3.      LEGAL STANDARD

        Both ACH and VNCC, respectively, seek dismissal of Plaintiff’s

complaint, asserting that Plaintiff has “failed to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). To state a viable claim, a

complaint must provide “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words,

a complaint must give “fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The allegations must

“plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476,

480 (7th Cir. 2016) (quoting EEOC v. Concentra Health Servs., Inc., 496 F.3d

773, 776 (7th Cir. 2007)) (alteration in original).

        When conducting its review, the Court is required to “accept as true

all of the well-pleaded facts in the complaint and draw all reasonable

inferences in favor of the plaintiff.” Kubiak, 810 F.3d at 480–81 (citation

omitted). However, a complaint that offers “‘labels and conclusions’” or “‘a

formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

The Court must identify allegations “that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at 679.

Ultimately, dismissal is only appropriate “if it appears beyond doubt that


                           Page 8 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 8 of 14 Document 64
the plaintiff could prove no set of facts in support of his claim that would

entitle him to the relief requested.” Enger v. Chi. Carriage Cab Corp., 812 F.3d

565, 568 (7th Cir. 2016) (citation omitted).

4.      ANALYSIS

        4.1     Monell Overview

        Plaintiff alleges that ACH and VNCC violated her Eighth and

Fourteenth Amendment rights. (Docket #1 at 32, 37). In their respective

motions to dismiss, both ACH and VNCC correctly assert that there is no

respondeat superior liability under 42 U.S.C. § 1983. Plaintiff concedes this

point in her reply and instead attempts to “demonstrate” that she has

successfully pled Monell claims against both ACH and VNCC. (Docket #28

at 7, #48 at 7).2

        In Monell v. Department of Social Services of City of New York, the

Supreme Court established that the government can be held liable under

§ 1983 “when the execution of a government’s policy or custom, whether

made by its lawmakers or those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury . . . .” 436 U.S. 658, 694 (1978).

Similarly, “a private corporation that has contracted to provide essential

government services is subject to at least the same rules that apply to public

entities.” Glisson v. Ind. Dep’t of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017).



        2Plaintiff alleges facts for the first time in her reply briefs and repackages
her initial allegations in an effort to bring viable claims against both ACH and
VNCC. See (Docket #28, #48). Because “a plaintiff may not amend [her] complaint
in [her] response brief,” the Court could dismiss Plaintiff’s complaint outright as
to ACH and VNCC. Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen
Co., 631 F.3d 436, 448 (7th Cir. 2011). Because even Plaintiff’s reoriented complaint
fails to state Monell claims against the above-named defendants, the Court
analyzes the fully briefed motions to dismiss and ultimately grants the same,
(Docket #10, #39).


                           Page 9 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 9 of 14 Document 64
Therefore, Defendants ACH and VNCC, as government contractors, are not

foreclosed from constitutional claims under § 1983. However, in Monell, the

Supreme Court concluded “that a municipality cannot be held liable solely

because it employs a tortfeasor–or in other words, a municipality cannot be

held liable under § 1983 on a respondeat superior theory.” 436 U.S. at 691

(italics in original). Therefore, “[f]or . . . liability to attach, a constitutional

violation must be brought about by (1) an express municipal policy; (2) a

widespread, though unwritten, custom or practice; or (3) a decision by a

municipal agent with ‘final policymaking authority.’” Terry v. County of

Milwaukee, Case No. 17–CV–1112–JPS, 2018 WL 2567721, *5 (E.D. Wis. June

4, 2018) (quoting Darchak v. City of Chi. Bd. of Ed., 580 F.3d 622, 629 (7th Cir.

2009)). This requirement serves to “distinguish acts of the municipality

from acts of [its] employees . . . and thereby make clear that municipal

liability is limited to action for which the municipality is actually

responsible.” Grieveson v. Anderson, 538 F.3d 763, 771 (7th Cir. 2008)

(internal quotations and citations omitted). Additionally, “to state a § 1983

claim against a municipality, the complaint must allege that an official

policy or custom not only caused the constitutional violation, but was ‘the

moving force’ behind it.” Estate of Sims by Sims v. Cty. of Bureau, 506 F.3d

509, 514 (7th Cir. 2007) (quoting City of Canton, Ohio v. Harris, 489 U.S. 378,

389 (1989)).

       4.1.1   Defendant ACH

       In her reply brief, Plaintiff argues that she has properly alleged the

third type of Monell claim, i.e., that she has pleaded that Dr. Butler was

ACH’s agent and that Dr. Butler had final policymaking authority. Plaintiff

has undeniably pleaded facts in support of her claim that Dr. Butler was

ACH’s agent. For example, Plaintiff stated that ACH hired Dr. Butler to be


                           Page 10 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 10 of 14 Document 64
its sole medical director at the KCJ and Kenosha County Detention Center.

As the health authority, Dr. Butler approved and implemented patients’

plans of care and supervised the delivery of healthcare services. (Docket #1

at 10). Notably, Plaintiff stated that ACH was responsible for adopting,

implementing, and enforcing policies and practices pertaining to medical

care for the KCJ. (Id. at 5).

       “The fact that a particular official–even a policymaking official–has

discretion in the exercise of particular functions does not, without more,

give rise to . . . liability based on an exercise in that discretion.” Pembaur v.

City of Cincinnati, 475 U.S. 469, 481–82 (1986). The Supreme Court explained

that “[t]he official must also be responsible for establishing final . . . policy

respecting such activity” before liability attaches. Id. at 482–83. The Court

finds that Plaintiff has not pleaded sufficient facts that would allow the

Court to reasonably infer that Dr. Butler possessed final policymaking

responsibilities for ACH.

       Plaintiff argues that she sufficiently pleaded that Dr. Butler is a

decision-maker. (Docket #28 at 8). In fact, Plaintiff’s complaint is littered

with references to both Dr. Butler’s orders and failures to order certain

courses of treatment on Plaintiff’s behalf. See generally (Docket #1 at 10–26,

29–32). However, this circuit has made clear that “policymaking is broader

than decision-making.” Darchak, 580 F.3d at 630. “[S]imply because a

municipal employee has decisionmaking [sic] authority, even unreviewed

authority, with respect to a particular matter does not render him a

policymaker as to that matter . . . . A municipality must have delegated

authority to the individual to make policy on its behalf.” Ball v. City of

Indianapolis, 760 F.3d 636, 643–44 (7th Cir. 2014) (citation omitted) (affirming

the district court’s dismissal of Monell claim against both the city and its


                           Page 11 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 11 of 14 Document 64
police department because a city detective’s role as the final decision-maker

with regard to the contents of an erroneous affidavit did not render him a

policymaker); see also Milestone v. City of Monroe, Wis., 665 F.3d 774, 781 (7th

Cir. 2011) (dismissing Monell claim at summary judgment stage because it

was clear that the city had not delegated authority to either the director or

board of the local senior center to impose punishment for rule violations).

       Thus, Plaintiff’s allegations, without more, are insufficient. Plaintiff

has not alleged that Dr. Butler had final policymaking authority on behalf

of ACH. Nor has she pleaded facts that would lead the Court to infer that

ACH delegated such authority to Dr. Butler. Therefore, it is unnecessary for

the Court to analyze causation at this time.

       4.1.2   Defendant VNCC

       In Count Two of Plaintiff’s complaint, she alleged that her rights

were violated and that her damages were directly caused by “Nurse

Mercer, Nurse Medley, and Unknown Employees of VNCC/KVNA, acting

within the scope of their employment at VNCC/KVNA.” (Docket #1 at 37).

Plaintiff then attempts to use her reply brief to establish that she properly

alleged that her rights were violated “as the result of the choices and

decisions of a policymaker to whom authority was delegated.” (Docket #48

at 7). Specifically, that “Nurse Medley instituted a policy of avoiding costly

but necessary medical care and made decisions consistent with this policy.”

(Id. at 7–8). Plaintiff’s complaint is void of allegations that would support

this claim.

       Plaintiff has not alleged that VNCC gave Nurse Medley

policymaking authority anywhere in her complaint. Rather, Plaintiff

described Nurse Medley as “a licensed registered nurse” who, by way of

her employment with VNCC, “was responsible for the health and welfare


                          Page 12 of 14
Case 2:19-cv-01521-JPS Filed 09/02/20 Page 12 of 14 Document 64
of those confined in the KCJ.” (Docket #1 at 7). She stated that VNCC was

“responsible for adopting, implementing, and enforcing policies and

practices pertaining to medical care for the KCJ.” (Id. at 6). To get around

the lack of delegation from VNCC to Nurse Medley, Plaintiff purports that

Nurse Medley’s e-mails to the DOC to ask about Plaintiff’s potential release

or Nurse Medley’s calls to Dr. Sockrider’s office to discuss Plaintiff’s return

to KCJ were decisions “made out of a desire to save . . . money rather than

to provide constitutionally mandated care” and, thus, established policy on

KCJ’s behalf. (Docket #48 at 8).

       First, the Court points out that there is no mention of delegation of

policymaking authority from VNCC to Nurse Medley in Plaintiff’s

complaint. Second, the Court has serious reservations about concluding

that Nurse Medley’s decisions to send e-mails or make phone calls is the

equivalent of making policy or establishes Nurse Medley as a policymaker.

Further, Plaintiff’s complaint stated that other employees also sent e-mails

and made phone calls on Plaintiff’s behalf. If the Court followed Plaintiff’s

logic, the Court must consider these nurses and employees to be

policymakers as well. Ultimately, Plaintiff has failed to state a claim for

relief with regard to VNCC.

5.     CONCLUSION

       In light of the foregoing, the Court grants both ACH and VNCC’s

respective motions to dismiss for failure to state a claim. (Docket #10, #39).

However, the Court gives Plaintiff leave to amend her complaint. See Fed.

R. Civ. P. 15(a)(2). Lastly, the Court addresses the parties’ joint motion to

adjourn the existing scheduling order and to set a status conference,

(Docket #63). The Court will grant the parties’ request to adjourn the

existing trial scheduling order. (Docket #51). However, given the yet


                           Page 13 of 14
 Case 2:19-cv-01521-JPS Filed 09/02/20 Page 13 of 14 Document 64
unknown breadth, depth, and trajectory of the continued COVID-19

pandemic, the Court will not set a status conference to determine a new trial

date and any other related dates and deadlines.

       Accordingly,

       IT IS ORDERED that Defendant Advance Correctional Health Care,

Inc.’s motion to dismiss (Docket #10) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendants Visiting Nurse

Community Care, Inc. and Kenosha Visiting Nurse Association, Inc.’s

motion to dismiss (Docket #39) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that, should Plaintiff choose to file an

amended complaint, she must do so on or before September 23, 2020; and

       IT IS FURTHER ORDERED that the parties’ joint motion to

adjourn the existing scheduling order and set a status conference (Docket

#63) be and the same is hereby GRANTED in part and DENIED in part, as

provided herein.

       Dated at Milwaukee, Wisconsin, this 2nd day of September 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                          Page 14 of 14
Case 2:19-cv-01521-JPS Filed 09/02/20 Page 14 of 14 Document 64
